 



EXHIBIT 10.3
Fixed Rate Note

          Note Date:   April 16, 2007   $27,605,870.00 Maturity Date:  
April 16, 2012    

FOR VALUE RECEIVED, RED TRAIL ENERGY, LLC, a North Dakota limited liability
company (“BORROWER”), promises to pay to the order of First National Bank of
Omaha (“BANK”), at its principal office or such other address as BANK or holder
may designate from time to time, the principal sum of Twenty Seven Million Six
Hundred and Five Thousand Eight Hundred Seventy and 00/100 Dollars
($27,605,870.00), or the amount shown on the BANK’s records to be outstanding,
plus interest (calculated on the basis of actual days elapsed in a 360-day year)
accruing each day on the unpaid principal balance at the annual interest rates
defined below. Absent manifest error, the BANK’s records shall be conclusive
evidence of the principal and accrued interest owing hereunder.
This promissory note is executed pursuant to a Construction Loan Agreement
between. BORROWER and BANK dated as of December 16, 2005, (the Construction Loan
Agreement, together with all amendments thereto is called the “AGREEMENT”). All
capitalized terms not otherwise defined in this note shall have the meanings
provided in the AGREEMENT.
INTEREST ACCRUAL. Interest on the principal amount outstanding shall accrue at a
per annum rate equal to the three month LIBOR RATE plus three hundred
(300) basis points, and at the LIBOR RATE plus six hundred (600) basis points in
excess of said aggregate interest rate from time to time after maturity, whether
by acceleration or otherwise. Interest shall be calculated on the basis of a
360-day year, counting the actual number of days elapsed.
REPAYMENT TERMS. Interest on the outstanding principal balance shall be due and
payable quarterly, in arrears, with the first payment commencing on July 10,
2007. Principal shall be due and payable in the amounts and on the dates set
forth in Schedule I, attached to the AGREEMENT, which is incorporated herein by
reference. In all events, the entire outstanding principal balance, together
with all accrued and unpaid interest, shall be immediately due and payable in
full on April 16, 2012.
PREPAYMENT. The BORROWER may prepay this promissory note in full or in part at
any time. Provided, however, a condition of any prepayment of all of the FIXED
RATE NOTE, VARIABLE RATE NOTE and LONG TERM REVOLVING NOTE is that certain fees
shall be paid to BANK. If such complete prepayment occurs within the first three
years following COMPLETION DATE, a fee of one (1%) percent of the amount prepaid
shall be paid to BANK.
In addition, if complete or partial prepayment occurs, a fee shall be paid to
BANK equal to the amount calculated by the following formula: (Original LIBOR
RATE minus current LIBOR RATE) multiplied by the amount prepaid, multiplied by
the number of days to the next scheduled interest adjustment day, divided by
360. Any prepayment may be applied in inverse order of maturity or as the BANK
in its sole discretion may deem appropriate. Such prepayment

1



--------------------------------------------------------------------------------



 



shall not excuse the BORROWER from making subsequent payments each quarter until
the indebtedness is paid in full. No payment of EXCESS CASH FLOW shall be the
cause of a payment to BANK for interest rate breakage fees or otherwise result
in any prepayment fee.
ADDITIONAL TERMS AND CONDITIONS. The AGREEMENT, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this promissory note by
reference. The BORROWER agrees to pay all costs of collection, including
reasonable attorneys fees and legal expenses incurred by the BANK if this
promissory note is not paid as provided above. This promissory note shall be
governed by the substantive laws of the State of Nebraska.
WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this promissory note, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this promissory
note.

            RED TRAIL ENERGY, LLC
      By:   /s/William A. Price         Name:   William A. Price        Title:  
Vice President     

            And
      By:   /s/Ambrose R. Hoff         Name:   Ambrose R. Hoff        Title:  
Chairman   

2



--------------------------------------------------------------------------------



 



         

STATE OF NORTH DAKOTA

COUNTY OF STARK   )
)
)   ss.

On this 11th day of April, 2007, before me, the undersigned, a Notary Public,
personally appeared William Price, V.P. of Red Trail Energy, LLC, on behalf of
said entity, who executed the foregoing instrument, and acknowledged that he
executed the same as his voluntary act and deed and that of the Company.

                  /s/ Deell Hoff       Notary Public    Oct. 21, 20011   
Deell Hoff
Notary Public
State of North Dakota
My Commission Expires     

STATE OF NORTH DAKOTA

COUNTY OF STARK   )
)
)   ss.

On this 11th day of April, 2007, before me, the undersigned, a Notary Public,
personally appeared Ambrose Hoff, President/Chair of Red Trail Energy, LLC, on
behalf of said entity, who executed the foregoing instrument, and acknowledged
that he executed the same as his voluntary act and deed and that of the Company.

                  /s/ Deell Hoff       Notary Public    Oct. 21, 20011   
Deell Hoff
Notary Public
State of North Dakota
My Commission Expires     

3